Citation Nr: 0933877	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The question of whether a separate rating is warranted for 
objective neurological abnormalities is REMANDED to the RO 
via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Degenerative joint disease and degenerative disc disease of 
the lumbar spine is manifested by forward flexion greater 
than 60 degrees and a combined range of motion greater than 
120 degrees with no abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
degenerative joint disease and degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5242, 5243 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment and daily life.  Also, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the VA must provide at least general notice of that 
requirement to the claimant. Vazquez- Flores v. Peake, 22 
Vet. App. 37, 43 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2005 and in April 2006 and in the 
statement of the case in June 2006. The notice included the 
type of evidence needed to substantiate the claim for 
increase, namely, evidence that the symptoms had worsened and 
the effect that the increase had on employment and daily 
life.   The Veteran was notified that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable, 
as well as, the Diagnostic Code under which the Veteran is 
rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
the extent there was pre-adjudication VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening and the effect that worsening has on employment and 
daily life and general notice of the criteria of the 
Diagnostic Code under which the Veteran is rated).



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in April 2007.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
afforded the Veteran VA examinations in January 2006 and in 
March 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Degenerative joint disease and degenerative disc disease are 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Rating Intervertebral 
Disc Syndrome), whichever method results in the higher 
rating.  38 C.F.R. § 4.71, Diagnostic Codes 5242 and 5243.  

In this case, the Veteran's disability, degenerative joint 
disease and degenerative disc disease of the lumbar spine, 
has been rated under Diagnostic Code 5242, degenerative 
arthritis, under the General Rating Formula. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505, 519 (2007).

Under Diagnostic Code 5242 and the General Rating Formula, 
the criteria for the next higher rating, 20 percent, are 
forward flexion of the lumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or the combined range of 
motion of not greater than 120 degrees; or muscles spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

Normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion, right and left, to 30 degrees, and rotation, 
right and left, to 30 degrees.  The combined range of motion 
of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 
4.71a, Plate V.  



When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  In any form of 
arthritis, painful motion is also a factor. 38 C.F.R. § 4.59.

Under Diagnostic Code 5243, intervertebral disc syndrome, the 
criteria for the next higher rating, 20 percent, under the 
Formula for Rating Intervertebral Disc Syndrome are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Factual Background

On VA examination in January 2006, history included back 
surgery in 1989.  The Veteran complained of intermittent low 
back pain related to activities.  He stated that at rest, 
sitting and lying down, he had no back pain, but the pain 
began if he stood more than two minutes.  It was noted that 
Veteran worked at night and he had not missed work because of 
back pain.  The Veteran did not have incapacitating episodes 
requiring bed rest.  The back pain did limit his daily 
activities because of the quick onset of pain after standing.  
He is able to carry out his activities of daily living 
without assistance and he could do light housework or briefly 
wash the dishes.

On examination, the VA examiner noted the Veteran arrived in 
a wheelchair but was able to get out of the wheelchair 
briskly and walk a short distance without any limp.  The 
examiner noted that the Veteran had other medical problems, 
including diabetes mellitus, peripheral vascular disease, and 
a history of deep vein thrombosis.  He did not use any 
ambulatory aids or wear a back brace.  

The examiner did not elicit any tenderness of the lumbar 
spine.  Flexion was to 80 degrees, extension was to 5 
degrees, lateral flexion, right and left, was to 20 degrees, 
right rotation was to 30 degrees and left rotation was to 10 
degrees.  

The Veteran noticed increased low back pain with maximum 
flexion, maximum extension, left lateral, and left rotational 
flexion.  Repetitive motion resulted in the same level of 
pain and there was no loss of motion, weakness, fatigability, 
or incoordination.  

On VA examination in March 2007, the Veteran complained of 
constant low back pain, radiating to the right leg, which 
started six weeks earlier.  The Veteran stated that sitting 
for a longer period of time at work was bothersome, but he 
had no additional limitations with flare-ups and he had no 
incapacitating episodes in the year prior to the examination.  

On physical examination, there was no palpable tenderness.  
Flexion was to 90 degrees without pain.  Extension was to 5 
degrees extension with pain.  Lateral flexion, right and 
left, was to 20 degrees with pain.  Rotation, right and left, 
was to 25 degrees with pain.  Active range of motion did not 
produce any weakness, fatigue, or incoordination.  There also 
was no additional loss of motion with repetition.  There was 
no muscle spasm or atrophy.  He had a normal gait while 
walking.  

Analysis

On VA examination in January 2006, forward flexion was to 80 
degrees with pain.  The range of motion was not additionally 
limited by weakness, instability, lack of endurance, fatigue, 
repetitive use, or flare-ups.  As 80 degrees of flexion does 
not more nearly approximate 60 degrees, the criteria for the 
next higher rating based on limitation of motion, considering 
functional loss due to pain, weakness, fatigue, 
incoordination, or lack of endurance, and flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59, have not been met. 



As the combined range of motion of 165 degrees 
(80+5+20+20+30+10 = 165 degrees), considering such factors as 
functional loss due pain, weakened movement, fatigability, 
and painful motion under 38 C.F.R. §§4.40, 4.45, 4.59, is 
greater than a combined range of motion of 120 degrees, the 
criteria for the next higher rating. 

As for the criteria for the next higher rating based on an 
abnormal gait or abnormal spinal contour, no such finding was 
reported on the examination.  For this reason, the criteria 
for the next higher rating based on muscle spasm or guarding 
have not been met.

On VA examination in March 2007, forward flexion was to 90 
degrees with pain.  The range of motion was not additionally 
limited by repetitive use.  As 90 degrees of flexion does not 
more nearly approximate 60 degrees, the criteria for the next 
higher rating based on limitation of motion, considering 
functional loss due to pain, weakness, fatigue, 
incoordination, or lack of endurance, and flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59, have not been met. 

As the combined range of motion of 185 degrees 
(90+5+20+20+25+25 = 185 degrees), considering such factors as 
functional loss due pain, weakened movement, fatigability, 
and painful motion under 38 C.F.R. §§4.40, 4.45, 4.59, is 
greater than a combined range of motion of 120 degrees, the 
criteria for the next higher rating based on combined range 
of motion have not been met.

As for the criteria for the next higher rating based on 
muscle spasm or guarding severe, an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis was not found on VA examination.  For this 
reason, the criteria for the next higher rating based on 
muscle spasm or guarding have not been met.

A review of the record shows that there is no medical 
evidence of incapacitating episodes.  Therefore, the criteria 
for a rating for intervertebral disc syndrome under 
Diagnostic Code 5243 have not been met.  

For the above reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine at any time during the appeal period, and the benefit-
of-the- doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

In this case, comparing the Veteran's current disability 
level and the symptomatology to the Rating Schedule, the 
degree of disability is contemplated by the Rating Schedule 
and the assigned schedular rating is, therefore, adequate and 
no referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for degenerative joint 
disease and degenerative disc disease of the lumbar spine is 
denied.

REMAND

After the VA examination in March 2007, the Veteran was seen 
in a VA physical rehabilitation consultation and the 
assessment was lumbar radiculopathy and degenerative joint 
disease. 

As it is unclear whether the Veteran has objective 
neurological abnormalities related to the service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbar spine or to one of his nonservice-connected 
disabilities, further development under the duty to assist is 
needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the report of an MRI that was 
scheduled by the Dallas VA Medical 
Center after March 2007. 

2. Afford the Veteran a VA neurological 
examination to include electromyography 
and a nerve conduction study to 
determine whether there are any current 
objective neurological abnormalities, 
such as sciatic neuropathy, associated 
with the service-connected degenerative 
joint disease and degenerative disc 
disease of the lumbar spine.

The examiner is asked to comment on the 
clinical significance, if any, of the 
Veteran's nonservice-connected 
disabilities, including diabetes, 
peripheral vascular disease, and deep 
vein thrombosis as to any current 
neurological abnormality. 

The claims folder should be made 
available to the examiner for review.





3. After the requested development is 
completed, adjudicate the claim for 
increase to determine whether a 
separate rating for objective 
neurological abnormalities is 
warranted.  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


